oRl.GiruAfl.
          llnt\e @nite!           $.tates   towt      of   felrrsl    @[sims
                                       No. 14-710C
                                                                          FILED
                                  (Filed: October 6, 2014)
                                                                        OcT   - 6 2014
                                                                       U.S. COURT OF
LA QUETTA MARIA GOLDEN,                                               FEDERALCLAIMS

                     Plaintiff,
                                               Pro Se; Sua Sponte Dismissal for Lack of
                                               Subject Matter Jurisdiction; RCFC
                                               12(hX3); Transfer Not in the Interest of
                                               Justice under 28 U.S.C. S 1631
THE UNITED STATES,

                     Defendant.


La Quetta Maria Golden, Gulfport, Miss., pro se.

James Patrick Connor, Trial Attomey, Commercial Litigation Branch,      Civil Division,
United States Department of Justice, Washington, D.C., for defendant.

                                  OPINION AND ORDER

CAMPBELL-SMITH. Chief Judge

      Plaintiff, La Quetta Maria Golden (Ms. Golden or plaintiff), brings claims against
the United States, challenging the actions of an employee in the Admissions Office of the
Supreme Court of the United States. Plaintiff is proceeding without counsel.l

       Following Ms. Golden's voluntary resignation from the Mississippi State Bar, she
became ineligible to be a member of, and was subsequently disbaned from, the Bar of the
Supreme Court of the United States. According to Ms. Golden, the Supreme Court did
not provide her with notice of its intent to disbar her before making her disbarment
publicly known on its website. In this action, Ms. Golden brings a consritutional due
process claim based on the lack of notice, and a defamation of character claim for the
internet publication of her disbarment.




'      Although Ms. Golden is an attorney, she reports that she is no longer licensed to
practice law. compl. tf 2. Accordingly, the court treats Ms. Golden as a pro se plaintiff.
      Shortly after filing this suit, Ms. Golden moved to transfer her complaint to the
United States District Court for the District of Columbia.

         For the reasons more fully explained below, the Court of Federal Claims lacks
jurisdiction over plaintiffs claims. The court also finds that it is not in the interest of
justice to transfer plaintiff s claim to the United States District Court for the District of
 Columbia. Accordingly, the court sua sponte dismisses plaintiff s complaint for lack of
 subj ect-matter jurisdiction.

L      Background

         Ms. Golden asserts that she was licensed to practice law in the state of Mississippi,
Compl. fl 2,4ug.6,2014, ECF No. l, and she was admitted to the Bar of the Supreme
Court of the United States (Supreme Court Bar) in March 1998, id.'||J 1. Eleven years
later, in December 2009, she voluntarily retired from the practice of law. See id.
Tn2,14.

       According to the Supreme Court, when Ms. Golden voluntarily resigned from her
state Bar, she "became ineligible to be a member of the Supreme Court Bar." Compl. Ex.
A, ECF No. 1-2 (July 1, 2013 letter to Ms. Golden in response to her disbarment
complaint). In 2010, a employee in the Admissions Office of the Supreme Court
(Admissions Office employee) issued an order directing Ms. Golden to show cause why
she should not be disbarred from the Supreme Court Bar. See Compl. fl 4. Ms. Golden
avers that because the Admissions Office employee mailed the notice to the wrong
address, she never received it and thus did not respond to the show cause order. Id. On
January 11, 2011, the Admissions Office employee entered "an order ofsuspension and
disbarment of her law license." Id. fl 5.

       Ms. Golden first became aware of her disbarment inMay 2012, while she was
perusing the intemet. Id. fl 6. She contacted the Supreme Court seeking removal of the
"unlawful disbarment" from the Court's records and from the intemet. but she was
unsuccessful in her petition. Id. tl 7; Ex. A.

        On August 6,2014, Ms. Golden filed her complaint in this court, asserting claims
under both the Fifth and Fourteenth Amendments to the United States Constitution. See
id. $ 9. She specifically alleges a claim for "deprivation of property without due process
of law which mandates that its citizens receive proper notice and hearing." Id.

        Ms. Golden further alleges that by making her disbarment publicty available on
the intemet, the Supreme Court has effected a defamation ofher character. Id. flfl l9-20.

       Ms. Golden seeks monetary damages of $1.5 million. 1d.122. She also seeks
equitable relief in the form ofan order directing the Supreme Court to reverse the
disbarment and instead "allow [her] to resign her United States Supreme Court license
without any impunity against her license or her character." Id. lT 21.

        On August 22,2014, Ms. Golden filed a motion to transfer. Mot. Transfer fl III,
ECF No. 3. She requests a transfer of her complaint to the United States District Court
for the District of Columbia, because she now believes this court lacks jurisdiction over
her claims. Id. fl I. Defendant filed no response to plaintiffs motion to transfer before
time for doing so elapsed. The motion to transfer is ripe for consideration.

       The court first examines the issue of iurisdiction and then considers whether
transfer is appropriate.

II.    Court of Federal Claims Subject-Matter Jurisdiction

       A.     Legal Standards

        The complaint of a pro se plaintiff is generally held to "less stringent standards
than formal pleadings drafted by lawyers." Haines v. Kemer, 404 U.S. 519,520 (1972).
However, the "leniency [afforded to a pro se litigant] with respect to mere formalities"
does not permit a court to "take a liberal view of . . . [a] jurisdictional requirement and set
a different rule for p1q re litigants." Kelley v. Sec'],. U.S. Dep't of Labor,8l2F.2d 1378,
1380 (Fed. Cir. 1987). "The court should interpret a pro se plaintiffs complaint liberally,
but, nonetheless, a plaintiff must present some set of facts upon which a claim for relief
can be based." Aptus Co. v. United States, No. 05-106C,2005 WL 6112638, at *4 (Fed.
Cl. June 27,2005) (citing Estelle v. Gamble,429 U.5.97,106 (1976); see also pentagen
Techs. Int'lLtd. v. United States, 175 F.3d 1003, 1005 (Fed. Cir. 1999) (.,[B]ecause of
p1q-sc litigants' unfamiliarity with legal requirements, we interpret liberalty and excuse
errors refl ecting such unfamiliarity. ").

       Subject-matter jurisdiction, which "involves a court's power to hear a case," may
"never be forfeited or waived." United States v. Cotton, 535 U.S. 625,630 (2002). In
evaluating subject-matter jurisdiction, "the allegations stated in the complaint are taken as
true and jurisdiction is decided on the face of the pleadings." Folden v. United States,
379 F.3d 1344, 1354 (Fed. cir. 2004) (internal quotation marks omitted). Moreover, the
court may question its own subject-maner jurisdiction at any time. RCFC l2(hX3) (,,If
the court determines at any time that it lacks subj ect-matter jurisdiction, the court must
dismiss the action."); Folden, 379 F.3d at 1354 ("Subject-matter jurisdiction may be
challenged at any time . . . by the court sua sponte.,').

        The Tucker Act provides for this court's jurisdiction over "any claim against the
united States founded either upon the constitution, or any Act of congress or any
regulation of an executive department, or upon any express or implied conffact with the
united States, or for liquidated or unliquidated damages in cases not sounding in tort.,'
 28 U.S.C. $ 1a91(a)(l) (2012). The Tucker Act seryes as a waiver of sovereign
 immunity and ajurisdictional grant, but it does not create a substantive cause ofaction.
 Jan's Helicopter Serv.. Inc. v. Fed. Aviation Admin., 525 F.3d 1299,1306 (Fed. Cir.
 2008). A plaintiff must, therefore, satisfu the court that "a separate source ofsubstantive
 law . . . creates the right to money damages." Id. (quoting Fisher v. United States, 402
F.3d 1167, 1172 (Fed. Cir. 2005) (en banc in relevant part) (inrernal quotation maxks
 omitted).

       The party invoking a court's jurisdiction bears the burden ofestablishing it, and
must ultimately do so by a preponderance of the evidence. See McNutt v. Gen. Motors
Acceptance Corp. of Ind.,298 U.S. 178, 189 (1936); Rocovichv. United States,933F.2d
991,993 (Fed. Cir. l99l); Revnolds v. Army & Air Force Exch. Serv. ,846F.2d746,748
(Fed. Cir. 1988).


        B.     Discussion

       Ms. Golden has alleged due process violations under the Fifth and Fourteenth
Amendments, as well as a tort claim for defamation of character. As explained below,
this court lacks jurisdiction over all of the claims asserted in this action.

        The Federal Circuit has held that this court lacks jurisdiction to hear due process
claims alleged under either the Fifth or Fourteenth Amendment. LeBlanc v. United
States, 50 F.3d 1025, 1028 (Fed. cir. 1995) (finding nojurisdiction for alleged violations
of rights under the Due Process clauses of the Fifth and Fourteenth Amendments as
"they do not mandate payment of money by the government"). The decisions ofthe
Federal circuit are binding on this court. see strickland v. united States , 423 F .3d 1335,
1338 n.3 (Fed. Cir.2005).

       This court is also subject to the limitations set forth in the statute conferrine
jurisdiction. As expressly excepted from the conferred j urisdiction under the Tucfer Act,
the "court ofFederal claims [does notj have jurisdiction to render judgment upon any
claim against the united States in cases . . . sounding in tort." 2g u.s.c. l49l(aXl).
                                                                              $
An allegation of defamation is a tort claim and thus is outside this court's iurisdiction.
See Woods v. United States, 122 F. App,x 989, 991 (Fed. Cir. 2004) (..The Court of
Federal claims is a court of limited jurisdiction, and claims sounding in tort, such as
9:t{41% are outside the jurisdiction of the court."); Byers v. Unitid States, 4 F. App,x
763,766 (Fed. cir. 2001) ("[D]efamation . . . [is a] tort claim[]. the trial court, thereiore.
correctly dismissed [this] claim[] for being outside its jurisdiction.',). The court is
without jurisdiction to hear Ms. Golden's tort claim for defamation of character.

      It is noted that this court also has no authority to grant the equitable relief Ms.
Golden seeks. As the Federal circuit explained: "[E]quitable retef
                                                                       [in a Tucker Act suitl
must be 'an incident of and collateral to' a money judgment. Stated another way, the
Court of Federal Claims has no power'to grant affirmative non-monetary relief unless it
is tied and subordinate to a money judgment."' James v. Caldera, 159 F.3d 573, 580 (Fed.
Cir. 1998) (internal citations omitted).

      Absent jurisdiction, the court cannot hear the claims alleged by Ms. Golden in her
complaint.

nI.     Transfer Under 28 U.S.C. $ 163 I

       A.      Legal Standards

         A court must transfer a civil action to another jurisdiction pursuant to the transfer
 statute, ifthree conditions are met: (1) the transferor court lacks jurisdiction, (2) the
 transferee court would have had jurisdiction at the time the original case was filed, and
 (3) it would be in the interest ofjustice to transfer the case. 28 U.S.C. $ l63l (2012); see
 also Tex. Peanut Farmers v. United States, 409 F.3d 1370, 1374-75 (Fed. Cir. 2005)
 (stating that there is a "statutory requirement that [a] transfer be considered to cure
jurisdictional defects" and that a trial court may order such transfer sua sponte).

       Proper venue in the altemative forum of a district court is defined by statute. The
goveming statute provides that a civil action may be brought in "ajudicial district in
which a substantial part of the events . . . giving rise to the claim occurred." 23 U.S.C. $
1391(bX2) (2012). The events of which plainriff complains occurred in Washington,
D.C. See Compl. fl 1. Thus, the district court to be considered for a transfer is the United
States District Court for the District of Columbia.2

        In determining whether a transfer is in the interest of iustice, the Federal
Circuit has explained:

       The phrase "if it is in the interest of justice" relates to claims which are
       nonfrivolous and as such should be decided on the merits. Frivolous claims

'       This is also the district court to which Ms. Golden has requested this court transfer
her complaint. Mot. Transfer fl III. Ms. Golden cited no authority to support her transfer
request. This court considers a motion to transfer under 28 U.S.C. $ 163     l.See, e.g..,
Rodriguezv. united States,862F.2d 1558, 1560 (Fed. cir. lggg) (statingthatwhen
considering a motion to transfer an action originally brought in this court, the three-pan
test of28 U.S.C. g 163 I is appropriate); Johnson v. United States, 105 Fed. Cl. 95, 96
(2012) ("ln ruling on a motion to transfer, the court must weigh whether the case satisfies
the three prerequisites of 28 U.s.c. $ 1631.). The ensuing transfer analysis serves as the
analysis for Ms. Golden's motion.
              include "spurious and specious arguments" and "distortion and disregard of
              the record and opposing authorities, [which] indicate plainly that the
              present appeal does not rest on the razor's edge of frivolity, but falls clearly
              on the side ofthe frivolous."

    Gallowa)r Farms. Inc. v. United States, 834 F.2d 998, 1000 (Fed. Cir. 1987)
    (alteration in original) (internal citations omitted).

           This court has said that "[w]hen [it] . . . must decide whether to transfer or dismiss
    a case,[it] must make a general assessment of whether the case has a potentially valid
    claim." Riles v. United States, 93 Fed. Cl. 163, 166 (2010) (internal quotation marks
    omitted).

              B.     Discussion

        A suit against the United states may be maintained only where the united states
 has expressly waived sovereign immunity. .,Absent a waiver, sovereign immunity
 shields the Federal Govemment and its agencies from suit. Sovereign immunity is
jurisdictional in nature. Indeed, the 'terms of [the united States'] consent to be sued in
 any court define that court's jurisdiction to entertain the suit.," F.D.I.C. v. Me),er, 510
 u.s. 471, 475 (1994) (intemal citations omitted). see also united states v. Mitchell, 463
u.s. 206, 212 (1983) ("It is axiomatic that the United states may nor be sued without its
consent and that the existence of consent is a prerequisite for jurisdiction"); McAlister v.
Potter, 843 F. Supp. 2d ll7, 122-23 (D.D.c. 2012) ("[plaintif{l needs to identifu a waiver
of sovereign immunity in order to recover money damages.,').

        The United States has waived its sovereign immunity for certain claims, in
particular for those claims brought under "the basic quadrumvirate ofremedies"
consisting of Bivens, the Federal rort claims Act (FTCA), the Administrative procedure
Act (APA), and the Tucker Act. Meredith v. Fed. Mine Safetv & Health Review
comm'n, 177 F .3d 1042, 1055 (D.c. cir. 1999). These are available for those claimine
legally redressable injury from federal action (or inaction). Id.

       The court now considers whether any of Ms. Golden's claims could have
been brought under the FTCA, the APA or the Tucker Act.3


'       Ms. Golden has not alleged a Bivens claim. "In Bivens, the Supreme court held
that plaintiffs may have a cause of action against federal officials who, while acting under
the color of law. violate the plaintiffs' Fourth Amendmenl righl to be secure agains-t
unreasonable searches and seizures, even if no statute authorizes such relief." boe v.
Rumsfeld, 683 F.3d 390,394 (D.C. Cir. 2012) (citingBivens v. Six Unknown Narned
Agents,403 U.S. 388 (1971).
                l.    The Federal Tort Claims Act

         The United States has not waived sovereign immunity under the FTCA for "[a]ny
 claim arising out of. . . abuse ofprocess, libel, slander, misrepresentation, [or] deceit."
 28 U.S.C. $ 2680(h) (2012). Defamation is a variant form of the torts libel and slander.
 See. e.g.. Gardner v. United States , 213 F .3d 735, 737 n. I (D.C. Cir. 2000)
 ("[Appellant's] defamation claim against the United States is barred, because suits for
 libel or slander are prohibited under the Federal Tort Claims Act."); Smalls v. Emanuel,
 840 F. Supp.2d23,33-34 (D.D,C.2012) ("[C]ourts inthis Circuituniformly dismrss
 misrepresentation and defamation claims against the united states [brought under the
 FrcAl.').
        Nor does the FTCA provide a vehicle through which Ms. Golden might bring her
constitutional claims for violation of the Due Process clause. see. e.g., Benoit v. u.S.
Dep't of Agric. , 577 F . Supp. 2d t2,26 (D.D.c.2008) (stating that the united states .,has
not waived its sovereign immunity to damages claims of violations under the
constitution" including plaintiffs' claims for due process of law under the Fifth and
Fourteenth Amendments to the united States constitution), affld, 608 F.3d 17,20-21
(D.C. Cir. 2010) ("The plaintiffs wisely take no issue with the district court's holding that
suits for damages against the united states under the . . . constitution are barred by
sovereign immunity. . ..").

        Moreover, in defending against a tort claim, the united States is statutorily
"entitled to assert any defense based upon judicial . . . immunity which otherwisi would
have been available to the employee of the United States whose act or omission save rise
to the claim, as well as any other defenses to which the United states is entitled.; 2g
u.s.c. $ 2674 (2012). Ms. Golden's allegations against the united states are based on
the actions of one named Admissions Office employee. See Compl. ]i1t 1,4_7.

       The Court of Appeals for the District of Columbia Circuit has held that clerks, like
judges, "are immune from damage suits for performance oftasks that are an integral part
ofthejudicialprocess." Sindramv. Suda,986F.zd1459,1460-61(D.c. cir. tobr;. rne
D.c. circuit has stated further that "[I]mmunity applies to all acts of auxiliary court
personnel that are basic and integral part[s] ofthe judicial function, unless thLse acts
                                                                                         are
done in the clear absence of all jurisdiction.,, Id. at 1461 (intemal quotation marks
om itted).

        The acts of the Admissions office employee about which Ms. Golden complains
include mailing her a show cause order to what she claims was the wrong address and
later disbarring her from practice before the court. Such tasks are regularly associated
with maintaining a court's Bar, are an integral part of the judicial proiess and fall within
the jurisdiction of the court. See id. That the acts may have been performed in error
 does not deprive the actor ofjudicial immunity. See Wagshal v. Foster,28F.3d 1249,
 1253 (D.C. Cir. 1994) (citing Mireles v. Waco, 502 U.S. 9, I I (1991)).

       If the Admissions Office employee had been a named defendant in this suit, he
 would have been able to rely on the defense ofjudicial immunity. Correspondingly, the
United States is entitled to do so as well. See 28 U.S.C. g 2674 (2012); see also
Richardson v. United States, No. 12-1408, 2012WL 3835868, at *l (D.D.C. Aug. 27,
2012) (dismissing a FTCA claim for the act ofa court clerk because the United States
was entitled to the same judicial immunity afforded to the court clerk), aff d, 516 F.
App'x 2 (D.C. Cir. 2013).

       For these reasons, Ms. Golden has no claim against the united states under the
Federal Tort Claims Act.

              2.        The Administrative procedure Act

       Ms. Golden also requests an order directing the Supreme Court to reverse
her disbarment and to allow her to resign as a member of the Supreme court Bar.
See Compl. !l 2l .

        Although the APA does not permit claims against the United States for
money damages, it does permit, in some circumstances, claims for injunctive
relief. 5 U.S.C. g 702 (2012). To this end, the ApA provides:

       A   person suffering legal wrong because of asency action, or adversely
       affected or aggrieved by agency action within the meaning of a relevant
       statute, is entitled to judicial review thereof. An action in a court of the
       United States seeking relief other than money damases and stating a claim
       that an aqency or an officer or emplo)'ee thereof acted or failed to act in an
       official capacity or under color of legal authority shall not be dismissed nor
       relief therein be denied on the ground that it is against the United States or
       that the United States is an indispensable party.

Id. (emphasis added).

      Expressly exempt from the defrnition of agency, however, are "the courts of the
united states." 5 u.s.c. $ 701(bXlXB) (2012). Thus, the ApA provides no vehicle by
which Ms. Golden could seek an order for injunctive relief from ihe Supreme court.

      Moreover, the District court for the District of columbia has stated that it is
"aware of no authority for the proposition that a lower court may compel the clerk of the
S'rpremec-ourttotakeanyacrion." InreMarin,956F.2d339,3401o.c.cir. 19921
                                                                                       lper
curiam) (affirming lower court's dismissal for "lack of subject matter jurisdiction to
review any decision of the Supreme Court or its Clerk"); see also Reddy v. O'Connor,
520 F. Supp. 2d 124, 132 (D.D.C. 2007) ("[A]lthough judicial immunity does not apply
torequestsforinjunctiverelief(seePulliamv.Allen,466U.S.522,54l-42(1984)),the
Court plainly lacks jurisdiction to compel official action by the U.S. Supreme Court
justices or their staff.").

                3.      The Tucker Act

         As with this court, the Tucker Act provides the district courts with limited
jurisdiction over certain claims. Specifically, it provides that district courts shall have
 original jurisdiction of

         [a]ny other civil action or claim against the United States, not exceeding
         $10.000 in amount, founded either upon the Constitution, or any Act of
         Congress, or any regulation of an executive department, or upon any
         express or implied contract with the United States, or for liquidated or
         unliquidated damages in cases not sounding in tort.

28 U.S.C. $ 13a6(aX2) (emphasis added).

         For a number of reasons, Ms. Golden may not bring her claims under the Tucker
Act in   adistrict court.

        First, Ms. Golden requests money damages of $1.5 million, an amount which far
exceeds the $10,000 statutory limit on damages for an action brought in federal district
court under the Tucker Act. See 28 U.S.C. g 13a6 @)(2); see also Franklin-Mason v.
Mabus, 7 42 F.3d 1 05 l, 1 054 (D.C. Cir. 2014) ("[I]nvoking the Tucker Act is a non
sequitur because where . . . a suit involves a claim for money damages over $10,000, the
Act waives the government's sovereign immunity only in the court of Federal claims.,').

       Second, as was previously discussed, see supra part II.B, Ms. Golden may not
maintain a defamation of character claim under the Tucker Act. cases sounding in ron,
such as defamation, are expressly excluded by the statute. See 28 U.S.C. $ la91(aX2).

       Finally, "the Due Process Clause [does not] provide[] a substantive right to
compensation from the United States, which would be necessary to support a claim under
the Tucker Act." Martinez v. Bureau of prisons , 444 F .3d 620, 623 (D.C. Cir. 2006) (per
curiam) (citing United States v. Mitchell,463 U.S. 206,216_17 (1983); see also Van
Drasek [v. Lehman,762F.2d 1065, 1070 (D.C. Cir. 1985)]).
IV.    Conclusion

         A review of the case law in the Court of Appeals for the District of Columbia
Circuit and the District Court for the District of Columbia makes clear that plaintiff could
not maintain a claim for either Due Process Clause violations or defamation of character
were her case transferred. Nor could the district court consider ordering the Supreme
Court of the United States to reverse its disbarment of Ms. Golden. Thus. the court finds
that it is not in the interest ofjustice to transfer Ms. Golden's complaint to the United
States District Court for the District of Columbia.

       For the foregoing reasons, the court lacks jurisdiction over plaintiffs claim, and
transfer of plaintiff s complaint is not in the interest ofjustice.

     Plaintiff s motion to transfer is DENIED, and plaintiff s complaint is
DISMISSED. The Clerk of Court shall enter judgment accordingly.

       IT IS SO ORDERED.




                                                   ATRICIA E;




                                            10